Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 01/11/2021, which has
been entered and made of record. Claims 1, 8 and 15 are amended. Claims 1-20 are pending in the application.

Response to Arguments
Applicant arguments regarding claim rejection under 102 and 103 are considered, but are not persuasive.
Applicant argues: 

    PNG
    media_image1.png
    106
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    644
    media_image2.png
    Greyscale

Examiner disagrees: In Moore, each area represented by a zip code is a polygon. A databased structure that includes zip code along with the corresponding centroid of the polygon is created. During the creations of zip array file, the centroid of each zip code polygon is selected and used as shown in FIG. 1a. and corresponding paragraphs.

    PNG
    media_image3.png
    366
    772
    media_image3.png
    Greyscale


Applicant argues:

    PNG
    media_image4.png
    175
    664
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    462
    646
    media_image5.png
    Greyscale

Examiner disagrees: Applicant generally argues that the Moore reference does not teach the limitations cited above, but does not specifically teach how Moore fail to teach the limitations. 
In Moore, each service area is represented by a polygon, and each zip code area is represented by a polygon too. The zip code area polygon is indexed by the zip code and stored in database as shown in FIG. 1a above. The zip codes are searched and their dimensions are 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1,2, 5-6, 8-9, 12-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Moore et al. (US 5506897).
Regarding claim 1, Moore teaches:
A non-transitory computer-readable storage medium for determining a polygon of a geographic database that overlaps a candidate polygon or a candidate point, (col. 8, line 38-

    PNG
    media_image6.png
    846
    651
    media_image6.png
    Greyscale
)
 carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus (col. 13, bottom: “The process 105 (FIG. 1A) of creating or building a Client Table 106 for each client or each "800" or similar number, for the client will now be described. This process is preferably performed on a general purpose  to perform: 
selecting a respective point of each polygon stored in the geographic database, wherein the respective point is a zero area of said each polygon; (FIG. 1, the geographic database Zip+4 centroid file saves only zip code number with its centroid lat/lon information, which does not have an area value. 

    PNG
    media_image7.png
    141
    237
    media_image7.png
    Greyscale
) 
creating a spatial index of said each polygon using the respective point; (col. 14, bottom: 

    PNG
    media_image8.png
    470
    350
    media_image8.png
    Greyscale
” Also in FIG. 1a. there are also 104. Col. 19, top: “The zip.sub.-- windows file 104 is indexed by the zip.sub.-- window key and contains a list of all zip codes that touch the zip window.” ) 
storing the spatial index in the geographic database, (FIG. 1a) searching the spatial index to determine one or more proximate points from among the indexed respective points that are within a distance threshold of the candidate polygon or the candidate point; (col 16 – col. 17, middle: “Moving to state 178, the process 170 establishes the constant of 68.9404 miles per degree latitude and reads the zip array file 103 (FIG. 1A) into memory of the computer. At state 180, the process 170 reads a record from the file of service location records and calculates the number of miles per degree longitude for the service location. The miles per degree and 
retrieving one or more proximate polygons corresponding to the one or more proximate points from the geographic database to determine the polygon that overlaps the candidate polygon or the candidate point. (col. 16 –col. 17. At state 180, the process 170 reads a record from the file of service location records and calculates the number of miles per degree longitude for the service location. The miles per degree longitude=68.9404*COSINE(latitude). For the example given in Table 4, at 32.9862 degrees latitude, the result is 57.8297 miles per degree longitude. The process 170 proceeds to a function 182 which creates a list of zip windows that the service location touches. Touching a zip window means that at least part of the service area is in or overlaps the zip window. The zip windows 210, 212, 214, 216 for the example given in Table 4 are illustrated in FIG. 4. The function 182 will be further described in conjunction with FIG. 5 hereinbelow, … Advancing to function 188, the process 170 retrieves all the zip+4 records corresponding to the zip codes in the zip final list (generated by function 186), used in conjunction with a zip pointer list (also generated by function 186), and determines if the zip+4 is at or inside the service area radius. This determination also yields the distance from the service location to the zip+4 centroid (recalling that the zip+4 centroids are stored in the zip+4 centroid file 100). If the zip+4 is determined to be at or inside the service area radius, a raw Client Table record is written that includes the zip+4 code, the client telephone number for the instant service location, and the distance of the zip+4 centroid to the service location.”)) and 

Regarding claim 2, Moore teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the apparatus is further caused to perform: creating the spatial index as a quad-tree representation. (col. 9, bottom: “The postal zip+4 code is the preferred spatial key used to link the master table to the client table, but there are other small geographic areas capable of having unique spatial keys, such as zip+6 code areas, census blocks, or very small latitude/longitude grids, tiles, windows, or quad -trees.”)

Regarding claim 5, Moore teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the one or more proximate polygons are a subset of less than all of a plurality of polygons stored in the geographic database. (col. 16 bottom: “ The process 170 proceeds to a function 182 which creates a list of zip windows that the service location touches. Touching a zip window means that at least part of the service area is in or overlaps the zip window. The zip windows 210, 212, 214, 216 for the example given in Table 4 are illustrated in FIG. 4. The function 182 will be further described in conjunction with FIG. 5 hereinbelow,”)

Regarding claim 6, Moore teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the distance threshold is a radius from a center point of the candidate polygon or the candidate point.(claim 79: “ a predetermined radial distance from a second location corresponding to the retrieved spatial key dependent data and” Claim 74: “wherein a distance value to be stored in 

Claim 8-9, 12-13 recites similar limitations of claim 1-2, 5-6 respectively, in a form of method, thus are rejected using the same rationale respectively.

Claim 15-16, 19-20 recites similar limitations of claim 1-2, 5-6 respectively, in a form of apparatus, thus are rejected using the same rationale respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 10-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Guo et al. (“A MapReduce Algorithm for Polygon Retrieval in Geospatial Analysis”).
Regarding claim 3, Moore teaches:
The non-transitory computer-readable storage medium of claim 2, wherein the apparatus is further caused to perform: using quad-tree.(col. 9 top: “ At state 192, the process 170 sorts the raw records, written by function 188, by ascending zip+4 code and then by descending distance if the same zip+4 code is listed more than once. The same zip+4 code could be listed more than once if there are multiple service locations, each with a different client telephone number, within the client specified, radius defined service area.”)
However, Moore does not, but Guo teaches:
determining a number of levels in the quad-tree representation based on the distance threshold. (Page 904: “

    PNG
    media_image9.png
    352
    778
    media_image9.png
    Greyscale
”)

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Moore with the specific quad-tree method of Guo to accelerate the processing of map data.

Regarding claim 4, Moore teaches:
The non-transitory computer-readable storage medium of claim 2,
However, Moore does not, but Guo teaches:
 wherein the searched spatial index returns a bin of the quad-tree containing the one or more proximate points(Page 904: “

    PNG
    media_image9.png
    352
    778
    media_image9.png
    Greyscale
”)
Moore teaches quad-tree representation is an option in indexing maps data, but does not give details of how to create and use it. Guo teaches a specific way of using quad-tree in an map data search and acquisition process.

Claim 10-11 recites similar limitations of claim 3-4 respectively, in a form of method, thus are rejected using the same rationale respectively.
Claim 19-20 recites similar limitations of claim 3-4 respectively, in a form of apparatus, thus are rejected using the same rationale respectively.


Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Chang et al. (US 2016/0085773 A1).
Regarding claim 7, Moore teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the candidate polygon represents an area of location uncertainty surrounding of a location (col. 8, middle: “It is then only necessary to calculate distance or perform a point-in-polygon calculation between each service location and a small subset of zip+4 codes contained within each service area's returned list of 5-digit zip codes.”)
However, Moore does not, but Chang teaches:
a location determined from a location sensor of a device.([0047], “The geolocation module 166 provides location services functionality such as receiving or determining the current geolocation of the client device(s) 110 in real time. The client device(s) 110 include position components such as location sensors (e.g., a GPS receiver component), altitude 
Moore teaches acquiring a location data. Chang teaches a location data can be acquired by the sensor in a device of a user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Moore with the specific location acquiring method of Chang to easily acquire location data of a user.

Claim 14 recites similar limitations of claim 7, in a form of method, thus are rejected using the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611